                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.          CR 17-00221-(A)-MWF-1
                                                                                                 CR 17-00274-(A)-MWF-1
 Defendant            RUSSELL JAY OGDEN                                      Social Security No. 0    2     0     0

 akas: “Big Dog”                                                             (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                   MONTH       DAY    YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.       MAY        2       2019


 COUNSEL                                                                Gabriel Pardo, Appointed
                                                                             (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.       NOLO                    NOT
                                                                                                             CONTENDERE                GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                      18 USC § 1349: Conspiracy to Commit Bank Fraud as charged in Count 1 of the First Superseding
                      Indictment CR17-221(A)-MWF; 18 USC §§ 1028A (a)(1), 2(a): Aggravated Identity Theft; Aiding and
                      Abetting as charged in Count 22 of the First Superseding Indictment CR17-221(A)-MWF;
  FINDING
                      21 USC § 846: Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine as
                      charged in Count 1 of the First Superseding Indictment CR 17-274(A)-MWF; 21 USC §§ 841(a)(1),
                      (b)(1)(A) (viii); 18 USC § 2(a): Possesson with Intent to Distribute Methamphetamine; Aiding and
                      Abetting as charged in Count 2 of the First Superseding Indictment CR 17-274(A)-MWF.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER               the custody of the Bureau of Prisons to be imprisoned for a term of: 185 months. This term consists of 161 months
                      on each of Count 1 of Docket No. CR 17-221(A) and Counts 1 and 2 of Docket No. CR 17-274(A), to
                      be served concurrently to each other, and 24 months on Count 22 of Docket No. CR 17-221(A), to
                      be served consecutively to the term imposed on each of Counts 1 in Docket Nos. CR 17-221(A) and
                      Docket No. CR 17-274(A) and Count 2 in Docket No. CR 17-274(A).


It is ordered that the defendant shall pay to the United States a special assessment of $400, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $486,579.07 pursuant to 18 U.S.C. § 3663A.
The Court finds from a consideration of the record that the defendant's economic circumstances allow for restitution
payments pursuant to a schedule to be determined upon his supervised release by the Probation Office. Restitution shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

The amount of restitution ordered shall be paid as set forth in a confidential victim list provided by the Probation Office
to the Clerk’s Office of the United States District Court [as also noted in the list attached to the PSR]. If the defendant
makes a partial payment, each payee shall receive approximately proportional payment unless another priority order or
percentage payment is specified.
CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 6
 USA vs.      RUSSELL JAY OGDEN                                   Docket No.:   CR 17-221(A)-MWF-1
                                                                                CR 17-274(A)-MWF-1

The defendant shall be held jointly and severally liable with co-participants, Rudy Leo Aguilar (R. Aguilar), Blaine
Andrew Porlas (Porlas), Marco Anthony Alday (Alday), III, Milan Vukelich (Vukelich), Shelly Anne Ogden (S. Ogden),
Leo Norman Aguilar (L. Aguilar), Ameer Adnan Yousef (Yousef), Shawn Phillip Vasquez (Vasquez) and Lloyd Luis
Leyh (Leyh) for the amount of restitution ordered in this judgment. The victims' recovery is limited to the amount of their
loss and the defendant's liability for restitution ceases if and when the victims receive full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture. The
preliminary order is incorporated by reference into this judgment and is final.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 5 years. This term
consists of five years on each of Counts 1 in Docket No. 17CR00221(A) and Docket No. 17CR00274(A) and Count 2 in
Docket No. 17CR00274(A), and one year on Count 22 of Docket 17CR00221(A), all such terms to run concurrently
under the following terms and conditions:

   1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office
      and General Order 18-10.

   2. During the period of community supervision, the defendant shall pay the special assessment and restitution in
      accordance with this judgment's orders pertaining to such payment.

   3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
      drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not to exceed
      eight tests per month, as directed by the Probation Officer.

   4. The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
      urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from
      using illicit drugs, alcohol, and abusing prescription medications during the period of supervision.

   5. As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating Court-ordered
      correctional treatment to the aftercare contractor during the period of community supervision. The defendant shall
      provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay,
      no payment shall be required.

   6. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport
      or any other form of identification in any name, other than the defendant's true legal name, nor shall the defendant
      use, any name other than his true legal name without the prior written approval of the Probation Officer.




CR-104 (docx 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 6
 USA vs.      RUSSELL JAY OGDEN                                   Docket No.:   CR 17-221(A)-MWF-1
                                                                                CR 17-274(A)-MWF-1



   7. The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial
      obligation. In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments
      and any anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation.

   8. The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as defined in 18
      U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media, office, or
      other areas under the defendant’s control, to a search conducted by a United States Probation Officer or law
      enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any
      other occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant to
      this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that
      the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
      violation.

   9. The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider
to facilitate the defendant's treatment for narcotic addiction or drug and alcohol dependency. Further redisclosure of the
Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

The defendant is advised of his right to appeal.

The Court recommends to the Bureau of Prisons that the defendant be designated to a facility that offers the 500-hour
Residential Drug Abuse Program.

The Court recommends that the defendant be designated to a Southern California facility to remain close to family.

The Court further recommends that priority be given to the Southern California designation.

The Court grants the government’s motion to dismiss the remaining counts, as to this defendant only.




CR-104 (docx 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 3 of 6
 USA vs.      RUSSELL JAY OGDEN                                                          Docket No.:     CR 17-221(A)-MWF-1
                                                                                                         CR 17-274(A)-MWF-1



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            May 6, 2019
            Date                                                           Michael W. Fitzgerald, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            May 6, 2019                                             By     /s/ V.R. Vallery
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                    specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                    defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                  probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before              requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.    The defendant must follow the instructions of the probation officer
       change;                                                                             to implement the orders of the court, afford adequate deterrence from
                                                                                           criminal conduct, protect the public from further crimes of the
                                                                                           defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in
                                                                                           the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 4 of 6
 USA vs.      RUSSELL JAY OGDEN                                                  Docket No.:     CR 17-221(A)-MWF-1
                                                                                                 CR 17-274(A)-MWF-1



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      RUSSELL JAY OGDEN                                                 Docket No.:       CR 17-221(A)-MWF-1
                                                                                                  CR 17-274(A)-MWF-1



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
